Exhibit 99.1 Vestin Realty Mortgage I, Inc. Reports Results For The Three Months Ended March 31, 2010 Las Vegas – May 14, 2010 – Vestin Realty Mortgage I, Inc. (Nasdaq:VRTA), a real estate investment trust (“REIT”), announced results of operations for the three months ended March 31, 2010. The Company reported a net loss of approximately $0.3 million or ($0.05) per share for the three months ended March 31, 2010 compared with a net loss of approximately $1.5 million or ($0.23) per share for the three months ended March 31, 2009.Interest income from investment in real estate loans was $322,000 for the three months ended March 31, 2010 compared to $347,000 for the three months ended March 31, 2009.This decrease in interest income is primarily due to a decline of approximately $10.9 million in the amount of our investment in real estate loans.The decline in the size of our loan portfolio was largely due to an increase in real estate owned properties acquired thorough the foreclosure of four non-performing loans since March 31, 2009 and a reduction in new lending as a result of current market conditions.Notwithstanding the lower revenues, our loss for the three months ended March 31, 2010 was narrower than the comparable period in 2009, primarily because of reductions in the provision for loan losses. As of March 31, 2010, the Company had 19 loans outstanding with an aggregate principal amount approximating $32.3 million, of which nine loans with an aggregate principal amount approximating $21.2 million were considered non-performing.Loans are considered non-performing when, based on current information and events, it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement or when the payment of interest is 90 days past due.As of March 31, 2010, the Company has commenced foreclosure proceedings with respect to four of the non-performing loans.In addition, the Company is conducting workout discussions with certain non-performing borrowers; however, no assurance can be given as to whether these discussions will be successful.As of March 31, 2010, we owned nine properties that we acquired through foreclosure, compared with 11 properties owned as of December 31, 2009. As of March 31, 2010, shareholder equity was $3.74 per common share.The Company had on its balance sheet approximately $1.6 million of cash, $19.7 million of investment in real estate loans, net of allowance of $12.6 million, $3.5 million in real estate held for sale and approximately $1.5 million in total liabilities as of March 31, 2010. About Vestin Realty Mortgage I, Inc. Vestin Realty Mortgage I, Inc. is a real estate investment trust (“REIT”) that invests in commercial real estate loans.As of March 31, 2010, Vestin Realty Mortgage I, Inc. had assets of approximately $25.8 million.Vestin Realty Mortgage I, Inc. is managed by Vestin Mortgage, Inc., a significant majority owned subsidiary of Vestin Group, Inc., which is engaged in asset management, real estate lending and other financial services through its subsidiaries.Since 1995, Vestin Mortgage Inc. has facilitated more than $2.0 billion in lending transactions. Forward-Looking Statements Certain information discussed in this press release may constitute forward-looking statements within the Private Securities Litigation Reform Act of 1995 and the federal securities laws.Although the Company believes that the expectations reflected in such forward-looking statements are based upon reasonable assumptions at the time made, it can give no assurance that its expectations will be achieved.Readers are cautioned not to place undue reliance on these forward-looking statements.Forward-looking statements are inherently subject to unpredictable and unanticipated risks, trends and uncertainties, such as the Company’s potential inability to accurately forecast its operating results; the Company’s potential inability to regain profitability or to generate positive cash flow from operations; constraints in the credit markets, the availability of take-out financing for our borrowers; defaults on outstanding loans; unexpected difficulties encountered in pursuing our remedies if a loan is in default; a decline in the value of collateral securing our loans, declining real estate values in the markets we serve and other risks associated with the Company’s business. The Company assumes no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. Contact: Steve Stern Stern And Company 702-240-9533 steve@sdsternpr.com FINANCIAL STATEMENTS VESTIN REALTY MORTGAGE I, INC. CONSOLIDATED BALANCE SHEETS ASSETS March 31, 2010 December 31, 2009 (Unaudited) Assets Cash $ $ Investment in marketable securities - related party Interest and other receivables, net of allowance of $4,000 at March 31, 2010 and $5,000 at December 31, 2009 Notes receivable, net of allowance of $1,174,000 at March 31, 2010 and December 31, 2009 Real estate held for sale Investment in real estate loans, net of allowance for loan losses of $12,556,000 at March 31, 2010 and December 31, 2009 Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Accounts payable and accrued liabilities $ $ Due to related parties Note payable Total liabilities Commitments and contingencies Stockholders' equity Preferred stock, $0.0001 par value; 1,000,000 shares authorized; none issued Treasury stock, at cost, 375,875 shares at March 31, 2010 and December 31, 2009 ) ) Common stock, $0.0001 par value; 25,000,000 shares authorized; 6,875,066 shares issued and 6,499,191 outstanding at March 31, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ VESTIN REALTY MORTGAGE I, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For The Three Months Ended March 31, 2010 March 31, 2009 Revenues Interest income from investment in real estate loans $ $ Other income Total revenues Operating expenses Management fees - related party Provision for loan loss Professional fees Professional fees - related party Other Total operating expenses Loss from operations ) ) Non-operating income (expense) Interest income from banking institutions Settlement expense ) Total non-operating expense, net ) Income (loss) from real estate held for sale Revenue related to real estate held for sale Net gain on sale of real estate held for sale Expenses related to real estate held for sale ) ) Write-downs on real estate held for sale ) Total loss from real estate held for sale, net ) ) Loss before provision for income taxes ) ) Provision for income taxes NET LOSS $ ) $ ) Basic and diluted loss per weighted average common share $ ) $ ) Dividends declared per common share $ $ Weighted average common shares outstanding
